DISSENTING OPINION
By LIEGHLEY, PJ.
I am unable to concur in the judgment of affirmance entered by my associates.
Plaintiff brought an action as administrator of the estate of George Gedeon, deceased, against the defendant for damages for personal injuries to George Gedeon during his lifetime resulting from an alleged accident on May 21, 1928, about noon, near the intersection of West 56th Street and Denison Avenue, which avenue runs in a general easterly and westerly direction. The trial court directed a verdict for defendant upon the petition and opening statement of counsel. The petition was read and adopted as part of the opening statement.
It should be remembered at all times that material facts in the petition and the recitation of material facts in the opening statement are true for the purpose of this inquiry.
George Gedeon, now deceased, was operating an automobile in an easterly direction on the southerly side of Denison Avenue without fault on his part when he received severe injuries to himself and much damage to his automobile. One Ferencz was operating an automobile in a westerly diíection on the northerly side of Denison Avenue at the same time. One Tesnow parked an automobile at the north curb on Denison Avenue just prior to the arrival of Ferencz to the scene of the accident. Tesnow was a meter reader in the employ of the defendant and was then and there engaged in the business of his employer within the scope of his employment. Tesnow stepped out of his automobile to the left, intending to cross the avenue to read a meter on the opposite side, without warning or looking, into the path of the oncoming automobile operated by Ferencz at such a time that it was impossible for Ferencz to stop his car in the exercise of ordinary care without hitting Tesnow. In order to avoid striking Tesnow, Ferencz veered his automobile to the left, the automobile of Tesnow being to the right, and struck the automobile of Gedeon traveling in an easterly direction, inflicting the injuries and damage complained of.
All three individuals contributed by their presence and activity in creating the static condition then and there present at the time of the accident. If either one had been absent, the injuries would not have been inflicted.
From these facts and from this situation many questions of fact arise. Was this an unavoidable accident? The answer to this question is for the jury. If the answer to this question be “no”, then someone was negligent, which resulted in the injuries to the deceased- for which plaintiff is entitled to recover. Either Tesnow, or Ferencz, or both of them were guilty of negligence. The negligence of one, or the other, or both was the proximate cause of said injuries.
' Was Tesnow negligent in stepping into the roadway in the path of the oncoming car of Ferencz without looking or without giving warning? If so, was his negligence alone the proximate cause of the injury? Was Ferencz without fault in veering' his car to the left and striking the car driven by Gedeon? Did he use ordinary care in so doing under the circumstances then and there existing? Was his failure to use ordinary care by reason of excessive speed, or no lookout ahead, or otherwise, the proximate cause of the injury? Were both of them concurrently negligent, and the negligence of both proximately result in the injuries to Gedeon?
The directed verdict must be grounded upon the assumption that the court found that Tesnow was not guilty of negligence that proximately caused this accident. This conclusion compels the deduction that Ferencz was guilty of negligence which proximately caused this accident or that the same was the result of an unavoidable occurrence. The plaintiff asserts that the de*226fendant by the acts of omission and commission of Tesnow is responsible. The trial court said, in effect, that Ferencz is responsible, if any one. Obviously, reasonably prudent men may differ on this issue. Only a jury is empowered to solve this issue by its verdict.
The answers to the foregoing questions and other pertinent questions that might be propounded are facts for a jury to determine. We believe it to be the law that in a case where there may be two proximate causes of an accident, it is improper for a court to withdraw one of them and say lhat the other was the proximate cause of the accident, keeping in mind that it is a conceded fact, for the purpose of this case, that Gedeon was without fault in the operation of his car.
It may be urged that Tesnow as a pedestrian owed no duty but to exercise ordinary care for his own safety. More sensibly it may be urged that while engaged in his master’s business and in the performance thereof it was his duty to so deport himself in doing it as not to be the primary cause of injury or death to another. By his acts as a pedestrian he confronted Fevenez with an emergency. If he had suddenly steered his car into the path of the oncoming automobile of Ferencz under the same circumstances without looking or warning, none would say the appraisal of his conduct was not a jury question. If his acts as a pedestrian projected the same emergency while engaged in the business of his master and in furtherance thereof, the distinction is difficult to make.
If his conduct were then and there impelled by a desire to commit suicide, or to play some foolish prank or to hail a friend, or for some other personal reason when ho stepped out of his car, another case would be presented in which the defendant might assert a complete defense. The conceded facts in the case at bar are wholly different as Tesnow was then and there acting within the scope of his employment and in furtherance thereof.
Reliance is had upon authorities cited in an opinion heretofore written by the writer in the case of Keifer v The Cleveland Railway Company, 8 Oh Ap, 272.
It is my decided opinion that this case presents a situation' that is peculiarly one for the jury, and the direction of a verdict for the defendant was erroneous.
For the foregoing reasons I dissent from the judgment of affirmance.